DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 6-10 in the reply filed on 12/15/2021 is acknowledged.
Claims 4-5 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navale et al. (US 9,777,574 B2).
Claim 1:  Navale et al. disclose a turbine blade repair method that includes quantizing a position and a shape of a damaged portion of a turbine blade into numerical values; calculating a momentum loss of the turbine blade due to removal of the damaged portion modeling a shape of a repair portion to replace the damaged portion so that the repair portion has the same momentum as the damaged portion (Col. 2, Line 26 to Col. 4, Line 26; Navale discusses locating the position of the crack and then repairing the blade while taking into account the center of mass of the original blade and the newly repaired blade.  Navale et al. recognizes that this change in the center of mass of the blade will affect the momentum of the blade and adjusts the reapair accordingly); 
removing the damaged portion (note that the portion repair portion 10,60 of Figure 2 is located where the cracked portion of the original blade has been removed; and forming the modeled repair portion by performing an additive manufacturing at a position of the removed damaged portion (Col. 5, Lines 28-48).
Claim 2:  Navale et al. further discloses that the additive manufacturing comprises a process selected from among selective laser sintering and selective laser melting (Col. 5, Lines 28-48).
	Further the examiner notes that the remainder of the processes recited in claim 2 would be obvious substitutes for the SLS and SLM of Navale et al. because they are known in the art and capable of performing the repair. 
Claim 3:  Navale et al. further discloses that the turbine blade comprises a pair of squealers (42 of Figure 1) facing each other to form a cavity therein and a shelf (34 of Figure 1) connecting the squealers, and the damaged portion is a crack (44 of Figure 1) that has propagated from a distal end of at least one of the squealers to a height lower than a bottom surface of the shelf (as depicted in Figure 1).
Claim 10:  Navale et al. further discloses that the turbine blade and the repair portion are made of the same material (Col. 5, Lines 28-48).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Navale et al. (US 9,777,574 B2) and Greene, Jr (US 20090252987 A1)
Claim 10:  Navale et al. fails to disclose that the quantizing comprises detecting the damaged portion by performing a nondestructive test on the turbine blade.
	Greene, Jr teaches that it is known in the art to use non-destructive testing to detect crack in turbomachinery blade (Para [0012]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Greene, Jr with that of Navale et al. in order to provide a method that included detecting the damaged portion by performing a nondestructive test on the turbine blade.  
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art element by known methods in order to achieve predictable results (MPEP 2143(A)). 
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726